Case 1:18-cv-08828-KPF Document 9 Filed 10/05/18 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civi| Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York lzl

JB N|CHOLASl KR|ST|NE RAKOWSKY, L|ANE
NlKITOV|CHl

 

Plaintiff(s)
V.

DONALD J. TRUMP, President of the United States;
W|LL|AM B. LONG, Administrator, Federa|
Emergency Management Agency,

)
)
)
)
)
§ civil Action No. 18 Civl 8828 (KPF)
)
)
)
)
)

Defendant(s)

AMENDED
SUMMONS IN A CIVIL ACTION

W|LL|AM B. LONG, Administrator,
Federa| Emergency Management Agency
500 C Street S.W.

Washington, D.C. 20472

TOZ (Defendam‘ 's name and address)

DONALD J. TRUMPl President of the United States
1600 Pennsy|vania Avenue NW
Washington, DC 20500

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -_ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,

whose name and address are: .
Norman Slege|

Siege| Teite|baum & Evans, LLP
260 Madison Avenue, 22nd Floor
New York, NY 10016

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Depuly Clerk

Case 1:18-cv-08828-KPF Document 9 Filed 10/05/18 Page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 18 Civ. 8828 (KPF)

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SUmmOHS fOl' (name of individual and title, zfany)

 

was received by me on (daze)

[l I personally served the summons on the individual at (place)

 

OIl (date) ; OI‘

 

lj I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

on (dare) , and mailed a copy to the individual’s last known address; or

El I served the summons on (name ofindividual) , who is

designated by law to accept service of process on behalf of (name aforganization)

 

on (dare) ; or
EI l returned the summons unexecuted because ; or
l:l Othel` (specijj)).'
My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server ’s address

Additional information regarding attempted service, etc:

